Title: Monday 20th.
From: Adams, John Quincy
To: 


       Very rainy all this forenoon. This morning Pappa, Mr. Dana, Mr. Allen and Mr. Thaxter went to Court to see and hear the mode of pleading in this country. At about noon it clear’d up. This afternoon I went to the Consuls after the Inscription on the “tour de fer.” He told me that he not got it yet but that he expected to have it to day. He also told me he should come to see my Pappa, and accordingly he came and drank tea here with the king’s Lieutenant who is an Irishman. The Administrator of the kings to bacco came also and made a visit to Pappa and made him a present of some to bacco and four bundles of segars which are used in this country instead of Pipes. The king of Spain will be 64 year old the 20th of January 1780.
      